Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in their publication entitled “MMP2-sensing up-conversion nanoparticle for fluorescence biosensing in head and neck cancer cells” in view of Yi in their publication entitled “Synthesis of Hexagonal-Phase NaYF4:Yb,Er and NaYF4:Yb,Tm Nanocrystals with Efficient Up-Conversion Fluorescence”.

Regarding Claim 1:  Chan teaches a means for producing upconversion nanoparticles by providing two or more rare earth salts in an organic oil of oleic acid and 1-octadecene, (See Section 2.2).  Chan teaches that an initial mixture mixture of acetates of Yttrium, Ytterbium, and Erbium is created in a solution of oleic acid and octadecene (See Section 2.2).  The solution is heated at 150C (second temperature) to dissolve the various salts under a nitrogen atmosphere for 30 minutes.  The solution is then cooled to a temperature of 50C (third temperature) and stirred with methanol (second solvent) containing NH4F and NaOH (fluoride ion and sodium ion added with a second solvent) for 30 minutes.  The methanol is removed at 100C and subsequently heated further to 290C (fourth temperature) for 2 hours.  The solution is then cooled to room temperature to precipitate the NaYF4 doped nanoparticles in ethanol and subsequently undergo centrifugation.   Chan is silent regarding a first temperature, which may be room temperature (25C); however, it would have been obvious to provide the mixture of precursor materials at room temperature conditions prior to heating and dissolving the mixture as taught by Chan.  Those of ordinary skill in the art would have found it 

Chan is silent regarding the introduction of an inert gas at a pressure above atmospheric pressure.

However, Yi teaches that during the synthesis of NaYF4 upconversion nanoparticles, an argon protective gas should be used in order to avoid oxidation of the nanoparticles (See Experimental Section).  Those of ordinary skill in the art would have found it obvious to provide such a gas at a suitable flow rate such that this objective is achieved.  The determination of a suitable flow rate would have been obvious to those of ordinary skill in the art as a matter of routine experimentation.  Those of ordinary skill in the art would have found it obvious to provide a flow rate such that oxygen is prevented from contacting the reaction solution and capable of removing gases that are created during the reaction process (decomposition of carbonates and carboxylic acids and removal of dissolved oxygen/water content).  Routine experimentation to determine such a flow rate would necessarily give rise to a flow rate at least overlapping that which is claimed.  The use of such a gas according to Yi is for the purpose of preventing atmosphere and oxygen from contacting the reaction solution.  As this is the objective, it would have 

Regarding Claim 2:  Chan teaches the use of rare earth salts of Yttrium, Ytterbium, and Erbium (See Section 2.2).


Regarding Claim 4-5:  Chan teaches the use of oleic acid and octadecene (See Section 2.2).

Regarding Claim 10:  Chan teaches that the mixture may be cooled to 50C and then heated to 290C for 2h before being cooled to room temperature.  NaOh and NH4F are provided to the mixture as Na and F sources (See Section 2.2).

Regarding Claim 11:  Chan teaches the addition of methanol (See Section 2.2).

Regarding Claim 12-13:  Chan teaches the collection of the nanoparticles through centrifugation and their storage.  The particles have the composition NaYF4:Yb, Er.  

Claims 1-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in US20150252259 in view of Yi in their publication entitled “Synthesis of Hexagonal-Phase NaYF4:Yb,Er and NaYF4:Yb,Tm Nanocrystals with Efficient Up-Conversion Fluorescence”..

Regarding Claim 1:  Jin teaches a means for producing upconverting nanoparticles of composition NaYF4:Yb,Tm.  Jin teaches that 5ml of a methanol solution is provided comprising 1 mmol of lanthanide salts of Y, Yb, Tm/Er (See Paragraph 117).  This methanolic solution is combined and mixed with an oleic acid and octadecene.  Thus a mixture of two or more rare earth chloride salts are provided in a first solvent (methanol) and an organic oil (OA, ODE) to form a reaction mixture in a reaction vessel.  Jin does not teach that heating or cooling occurs during the creation of this mixture meaning that the mixture is initially provided at room temperature, 20-25C (first temperature).  The mixture is then heated to 150C (second temperature) under an argon flow for 30 minutes.  The solution is then cooled to 50C (third temperature) and 10 ml of a methanol solution containing NH4F and NaOH is added thereto.  The mixture is then heated to a final temperature of 305C (fourth temperature). While being intermediately held at 110C to remove methanol and water.  

Jin teaches the use of an argon flow but is silent regarding its purpose, pressure or rate.

However, Yi teaches that during the synthesis of NaYF4 upconversion nanoparticles, an argon protective gas is used in order to avoid oxidation of the nanoparticles (See Experimental section).  Those of ordinary skill in the art would have found it obvious to adjust the flow rate of the argon gas of Jin to achieve such an objective.  The determination of a suitable flow rate would have been obvious to those of ordinary skill in the art as a matter of routine experimentation.  Those of ordinary skill in the art would have found it obvious to provide a flow rate such that oxygen is prevented from contacting the reaction solution and capable of removing gases that are created during the reaction process (decomposition of carbonates and carboxylic acids and removal of dissolved oxygen/water content).  Routine experimentation to determine such a flow rate would necessarily give rise to a flow rate at least overlapping that which is claimed.  The use of such a gas according to Yi is for the purpose of preventing atmosphere and oxygen from contacting the reaction solution.  As this is the objective, it would have been obvious to provide the gas such that it creates a positive pressure (>1atm) relative to atmospheric pressure in order to prevent the ingress of atmospheric gases.  Thus it would have been obvious to provide a pressure greater than atmospheric pressure in the reaction vessel, overlapping the claimed range.  It would have been obvious to provide the gas of Yi to the reaction vessel of Jin as the two teachings are drawn to the creation of the same material.  Those of ordinary skill in the art would have been motivated to combine the teachings of Yi with Jin in order to provide a more pure product having little oxygen content.  



Regarding Claim 2:  Jin teaches that the two or more elements are selected from a group including yttrium, ytterbium, erbium, and thulium (See Paragraph 117).

Regarding Claim 3:  The first solvent may be methanol (See Paragraph 117).

Regarding Claim 4-5:  The organic oil may comprise oleic acid and octadecene  as a mixture (See Paragraph 117).

Regarding Claim 10:  The fluoride ion is admixed in the form of ammonium fluoride and the sodium ion is admixed in the form of sodium hydroxide (See Paragraph 117).

Regarding Claim 11:  The second solvent may be methanol (See Paragraph 117).

Regarding Claim 12:  The nanoparticles are collected through centrifugation (See Paragraph 117).

Regarding Claim 13:  The upconverting nanoparticles may be NaYF4 Yb,Tm (See Paragraph 116).




Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.  Applicant’s argument against the rejections under USC 112 are noted and the amendments to the claims incorporating the various heating steps into the independent claim have remedied the deficiencies set forth.  The rejections under USC 112 have been withdrawn with the amendment to the claims.  Applicant sets forth arguments in terms of the rejections made under USC 103.  Applicant argues on the basis that while the prior art teaches that an argon gas may be used to prevent oxidation in the prior art, the prior art does not teach a flow rate of argon as it is described in the claims; however the examiner has set forth that the adjustment of the atmosphere such that a flow rate was provided would have been obvious to those of ordinary skill in the art in order to remove evolved gases from the solution and maintain a positive pressure ensuring that the solution did not contact the oxygen containing atmosphere.   The determination of suitable flow rates to achieve high purity reaction conditions would have been a result of such routine experimentation and would have at least overlapped the claimed range of flow rates.  Applicant sets forth that the claimed flow rates give rise to improved properties in terms of the crystal structure, and properties; however, the examples as set forth in the original disclosure clearly shows that the same crystal structures and aggregation properties can be achieved outside of the claimed conditions.  As this is the case, the claimed range cannot be considered critical or giving rise to unexpected results.  Furthermore the desired effect of providing argon gas to the reaction in the prior art is the same and is based upon the need to .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734